        Case 1:19-cv-05434-VM-RWL Document 148 Filed 07/30/19 Page 1 of 4




D: +1 202 974 1690
dgelfand@cgsh.com


                                             July 30, 2019

The Honorable Robert W. Lehrburger
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

                     Re: State of New York v. Deutsche Telekom et al., 1:19-cv-05434-VM-RWL

Dear Judge Lehrburger:

                I write on behalf of Defendants in response to Plaintiffs’ July 25, 2019 Letter
Motion for Pre-Motion Discovery Conference (1 of 3). Plaintiffs’ letter overstates the scope of
what is currently in dispute. Defendants have already agreed to comply with some of the
requests noted in Plaintiffs’ letter, and Plaintiffs mischaracterize Defendants’ position with
respect to others. Some of the points on which Plaintiffs have moved to compel were not even
discussed meaningfully in the parties’ meet and confer calls, so it is possible that further
discussions between the parties could have led to further agreements.

                 Defendants are not taking the position that “Plaintiff States are entitled to little or
no document discovery.” Plaintiffs’ Letter at 1. In fact, Defendants have cooperated with
Plaintiffs and agreed to produce substantial volumes of documents. Defendants’ efforts in this
regard have been made more difficult by the overly broad scope of Plaintiffs’ initial requests for
production, which among other things included requests that Defendants update, to the date of
trial, each of the productions they made to the DOJ, the FCC, the various states, and any other
agency or body that investigated the transaction over the past fifteen months.

                In addition to the substantial volume of new documents Defendants are
producing, Plaintiffs already have in their possession a massive investigative record that they
compiled over the past fifteen months largely through their coordination with an investigation by
the DOJ. This includes 1.8 million documents from 44 T-Mobile and Deutsche Telekom
custodians, 2.1 million documents from 53 Sprint and SoftBank custodians, 25 days of
deposition testimony from Defendants’ executives and engineers, hundreds of pages of white
papers and submissions to the investigating agencies, more than three years of data from the
parties, and what appear to be more than 100,000 documents they obtained from third parties.
“[V]oluminous prior productions make it considerably more likely that further discovery will be
      Case 1:19-cv-05434-VM-RWL Document 148 Filed 07/30/19 Page 2 of 4
Hon. Robert W. Lehrburger
July 30, 2019

duplicative” and are a “useful reference for estimating the burden that will be imposed by
requiring [defendants] to repeat procedures similar to those that resulted in the prior production.”
Lawrence E. Jaffee Pension Plan v. Household Intern’l, Inc., No. 02 C 5893, 2006 WL 3445742,
*5 (N.D. Ill. Nov. 22, 2006) (affirming magistrate’s denial of additional wide-scale discovery
into time periods not covered by prior investigatory productions).

               Plaintiffs’ motion should be denied for the reasons discussed below.

                (1) Communications Regarding Proposed Remedies or Agreements with
DISH/Other Third Parties (All Defendants). Plaintiffs seek additional “(1) internal
substantive communications discussing the USDOJ, FCC and DISH commitments, and (2)
external substantive communications with financial advisors, third parties or other Defendants.”
Plaintiffs speculate that such communications “may reveal that certain operational terms of their
agreements with DISH are designed to hobble DISH as a meaningful competitor.” But on July
19, T-Mobile offered to produce non-privileged documents on the subject of DISH as a
competitor going forward from the files of the T-Mobile senior executives responsible for the
DISH transaction. This production would cover internal and external communications related to
DISH’s competitiveness and would include the very types of substantive documents that
Plaintiffs speculate their broader request might reveal. It would also cover communications with
financial advisors and other third parties, including Sprint. T-Mobile has also agreed to produce
relevant board materials and drafting history for the divestiture documents.

                Sprint, for its part, was not closely involved in the negotiations other than
providing needed information, and Plaintiffs have provided no basis for why it should be put to
additional the burden on this topic, particularly considering that Sprint produced voluminous
documents relating to Sprint’s prepaid business as part of the DOJ and state AG investigation.
Nevertheless, Sprint has produced to Plaintiffs documents provided to the DOJ in response to a
CID request surrounding potential divestiture commitments. Sprint also has agreed to produce
substantive communications with the FCC, the DOJ, and DISH regarding the potential DISH
transaction, briefing materials provided to Sprint’s Board of Directors that relate to the DISH
transaction, drafting history for divestiture-related deal documents, and any board minutes
pertaining to the DISH transaction. And Sprint and SoftBank have both agreed to search the
files of Marcelo Claure, SoftBank’s Chief Operating Officer and the Executive Chairman of
Sprint. A search of Mr. Claure’s files is sufficient because, to the extent anyone within Sprint or
SoftBank had material comments or other input regarding proposed remedies for the transaction,
Mr. Claure would necessarily have received them.

                 (2) Documents Regarding Competition in Local Markets (Sprint and T-
Mobile). Plaintiffs acknowledge that Defendants have offered to search the files of six
custodians using agreed search terms. These custodians are the senior executives and other
individuals who oversee local marketing. Moreover, as we have informed Plaintiffs, both Sprint
and T-Mobile make their marketing decisions on a nationwide basis. Nonetheless, Plaintiffs ask
that more than a dozen additional custodians’ files be searched, asserting that the custodians
already offered “are unlikely to have sufficient documents focused on local-market competition.”
Plaintiffs offer no basis for this assertion, which is speculative and should not be credited. See,
e.g., Fort Worth Employees’ Retirement Fund v. J.P. Morgan & Co., 297 F.R.D. 99, 107 (2013)
(denying motion to compel productions from additional custodians because plaintiffs had not met
      Case 1:19-cv-05434-VM-RWL Document 148 Filed 07/30/19 Page 3 of 4
Hon. Robert W. Lehrburger
July 30, 2019

burden to “demonstrate that the additional requested custodians would provide unique relevant
information not already obtained”). Notably, none of the additional custodians Plaintiffs seek
were custodians for the DOJ or FCC investigations.

                (3) Spectrum and MVNO Agreements Since June 2018 (Sprint and T-
Mobile). Defendants proposed to conduct searches for documents about spectrum auctions on
July 10 and believe Plaintiffs have agreed. Otherwise, although this issue was not addressed
during the parties’ meet and confer calls, T-Mobile and Sprint will produce the requested MVNO
agreements. But Plaintiffs provide no basis – for example, by way of citation to one of the
millions of documents they already have – for requiring Defendants to undertake expensive
additional searches for documents “about” such agreements, which at a minimum would capture
a large volume of ordinary-course materials of no relevance.

                (4) Communications with Nielsen (Sprint and T-Mobile). This issue also was
not addressed in the parties’ meet and confer calls. Plaintiffs seek “Nielsen data” and all
documents about Nielsen data on which they say Defendants rely in certain economic models
submitted during the investigatory phase of the case. As to the data, the parties have agreed to
the scope of their data productions in this case and, in any event, to the extent Defendants’
experts rely on any data not captured by that agreement or not otherwise produced, that data will
be produced as required with the expert disclosures. As to documents, T-Mobile is willing to
produce such ordinary-course documents from the files of Mark Roettgering, the individual at T-
Mobile with overall responsibility for Nielsen data. Sprint is willing to produce such ordinary-
course documents from the files of John Saw, Sprint’s Chief Technology Officer, and Dow
Draper, Sprint’s Chief Commercial Officer, whose organizations utilize Nielsen data.

                (5) Documents Responsive to Requests 27-44 (Sprint) and 28-45 (T-Mobile).
In one paragraph of their letter, Plaintiffs ask the Court to compel production in response to 18
different requests directed to each of T-Mobile and Sprint. These requests overlap with requests
that were previously made during the merger investigation and to which the parties responded
with large volumes of documents and data. Defendants have objected to this sort of unfocused
request for a “refresh” of prior productions.

               Curiously, a number of the requests included in this category seek only data. This
includes requests 28-30, 33, and 40 to T-Mobile and the corresponding requests to Sprint. As
noted above, the parties already agreed to the scope of Defendants’ production of data, so
Defendants understand these requests are not actually in dispute.

                To the extent documents are sought in the other requests, it is through ill-defined
requests for “all Documents” or “any Documents” or “Documents and Communications”
concerning the requested data. But production of the many documents that “concern” the data,
such as emails that make reference to particular data, would be a highly burdensome undertaking
and would be disproportionate to the needs of the case, particularly given the material Plaintiffs
already have. In any event, Plaintiffs have not shown that they need additional documents about
these data or topics or even clearly stated what they seek.

               We look forward to discussing these issues with the Court at the August 1
conference.
        Case 1:19-cv-05434-VM-RWL Document 148 Filed 07/30/19 Page 4 of 4
Hon. Robert W. Lehrburger
July 30, 2019

                                       Respectfully submitted,



                                       David I. Gelfand


cc (via ECF): All counsel of record
